This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                                     No. 35,191

 5 CHRISTOPHER LOPEZ,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Brett R. Loveless, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Steven Johnston, Assistant Attorney General
12   Albuquerque, NM

13 for Appellant

14 Jorge A. Alvarado, Chief Public Defender
15 Santa Fe, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 SUTIN, Judge.
1   {1}   Summary dismissal for lack of a final, appealable order was proposed for the

2 reasons stated in the notice of proposed summary disposition. The State has filed a

3 response to this Court’s notice of proposed disposition informing this Court that it will

4 not be filing a memorandum in opposition to our notice. Accordingly, for the reasons

5 stated in this Court’s notice of proposed disposition, we dismiss the State’s appeal.

6   {2}   IT IS SO ORDERED.


7                                          __________________________________
8                                          JONATHAN B. SUTIN, Judge

9 WE CONCUR:


10 _________________________________
11 MICHAEL D. BUSTAMANTE, Judge


12 _________________________________
13 LINDA M. VANZI, Judge




                                              2